NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                           LEO BEGAY, Petitioner.

                         No. 1 CA-CR 19-0050 PRPC
                               FILED 10-1-2019


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2016-139002-001
         The Honorable Annielaurie Van Wie, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Respondent

Leo Begay, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Paul J. McMurdie joined.
                             STATE v. BEGAY
                            Decision of the Court

T H U M M A, Judge:

¶1             Petitioner Leo Begay seeks review of the superior court’s
denial of his petition for post-conviction relief (PCR), filed pursuant to
Arizona Rule of Criminal Procedure 32. Absent an abuse of discretion or
error of law, this court will not disturb the superior court’s ruling on a PCR
petition. State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012). Because Begay has
shown no such error, this court grants review but denies relief.

¶2           In February 2018, Begay pled guilty to aggravated assault,
committed on August 2016, a Class 4 felony and a domestic violence
offense, with one historical prior felony conviction. The superior court
sentenced him to a stipulated 4.5-year prison term, to run consecutively to
a prison term in another matter.

¶3             Begay filed a timely PCR notice. After investigation, Begay’s
counsel informed the court he could find no colorable PCR claim. Begay
then filed a pro se PCR petition, arguing the prosecutor broke an “oral
promise” not to recommend a consecutive prison term. In support, Begay
noted the parties deleted language in the plea agreement before presenting
it to the court, so that the written plea read as follows: “Defendant shall be
sentenced to the presumptive term of 4.5 years in the Arizona Department
of Corrections, to be served consecutively to any sentence imposed in
Maricopa County Cause Number CR2016 127396 001.” Begay also argued
the court erred in aggravating his sentence by using a prior felony
conviction from another state. Finally, Begay challenged the factual basis
for the plea. The court denied Begay’s petition, and this timely petition for
review followed.

¶4             The order denying Begay’s PCR petition clearly identified
and correctly ruled upon the issues raised. The court did so in a thorough,
well-reasoned manner that will allow any future court to understand the
rulings. “No useful purpose would be served by this court rehashing the
trial court’s correct ruling in a written decision.” State v. Whipple, 177 Ariz.
272, 274 (App. 1993). Accordingly, this court adopts the superior court’s
ruling. In doing so, this court does not address Begay’s prosecutorial
misconduct claims, which were not presented to the superior court and
cannot be pressed for the first time with this court. Ariz. R. Crim. P.
32.9(c)(4)(B)(ii).




                                       2
                    STATE v. BEGAY
                   Decision of the Court

¶5   For these reasons, this court grants review but denies relief.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                3